DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: irradiation range controlling device in claims 1 and 11 as well as position controlling device in claims 4, 6, 14 and 16.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 11, 12 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Akkaya et al (US 2019/0018137; hereinafter referred to as Akkaya).
Regarding Claim 1, Akkaya teaches a structured light projector (Figure 1; Optical Projector 102), comprising: 
a light source (Figures 6A and 6B; Illumination Source 610); 
an irradiation range controlling device (Figures 6A and 6B; Mechanically Actuatable Lens 605 and Mechanical Stopping Elements 655a and 655b), disposed on a transmission path of a light beam from the light source (see Figures 6A and 6B; wherein it is depicted that the mechanically actuatable lens 605 and mechanical stopping elements 655a and 655b are disposed on the transmission path of light from illumination source 610); and 
a diffractive optical element (Figures 6A and 6B; Pattern Generating Optical Element 615), disposed on a transmission path of the light beam from the irradiation range controlling device (see Figures 6A and 6B; wherein the pattern generating optical 
Regarding Claim 2, Akkaya teaches the limitations of claim 1 as detailed above.
Akkaya further teaches the light source (Figures 6A and 6B; Illumination Source 610) is a laser light source (see Paragraph [0053]; wherein it is disclosed that the illumination source 610 is a laser diode).
Regarding Claim 4, Akkaya teaches the limitations of claim 1 as detailed above.
Akkaya further teaches the irradiation range controlling device (Figures 6A and 6B; Mechanically Actuatable Lens 605 and Mechanical Stopping Elements 655a and 655b) comprises a tunable lens (Figures 6A and 6B; Mechanically Actuatable Lens 605) and a position controlling device (see Paragraph [0056]; wherein it is disclosed that the mechanically actuatable lens 605 is moved at a predetermined distance from the at least one of a position of the tunable lens (see Paragraph [0056]; wherein it is disclosed that the mechanically actuatable lens 605 is moved at a predetermined distance from the mechanical stopping elements 655a and 655b and that the one or more mechanical stopping elements 655a and 655b are configured to restrict movement of mechanically actuatable lens 605 at a predetermined distance from illumination source 610) and a position of the light source (Due to the fact that the claim language utilizes the term “at least one of” the examiner has moved forward with the interpretation of “the position controlling device is adapted to control the position of the tunable lens”).
Regarding Claim 11, Akkaya teaches a three-dimensional image sensing module (Figure 1; Time of Flight Depth Camera 100), comprising: 
a structured light projector (Figure 1; Optical Projector 102), comprising: 
a light source (Figures 6A and 6B; Illumination Source 610); 
an irradiation range controlling device (Figures 6A and 6B; Mechanically Actuatable Lens 605 and Mechanical Stopping Elements 655a and 655b), disposed on a transmission path of a light beam from the light source (see Figures 6A and 6B; wherein it is depicted that the mechanically actuatable lens 605 and mechanical stopping elements 655a and 655b are disposed on the transmission path of light from illumination source 610); and 

an image sensor (Figure 1; Optical Sensor 112), adapted to capture an image of a diffraction pattern generated on a target by the light beam illuminating the region of the diffractive optical element (see Figures 1 and 6A/6B; Paragraphs [0014] and [0016]-[0017]; wherein it is disclosed that the optical projector 102 is configured to illuminate a portion of an object 104 positioned in an imaging environment 106 with illumination light 108 via pattern generating element 120, equivalent to pattern generating optical element 615 in Figures 6A and 6B, such that a ray of illumination light 108A striking a 
a computing device (Figure 1; Controller 124), coupled to the image sensor (Figure 1; Optical Sensor 112) and calculates a depth information of the target according to the captured image (see Paragraphs [0016] and [0022]; wherein it is disclosed that the optical sensor 112 includes a detector 114 for collecting return light 110 for use in generating depth information (e.g., a depth map) and that the controller 124 is responsible for interpreting the illumination information/depth information detected by the optical sensor 112).
Regarding Claim 12, Akkaya teaches the limitations of claim 11 as detailed above.
Akkaya further teaches the light source (Figures 6A and 6B; Illumination Source 610) is a laser light source (see Paragraph [0053]; wherein it is disclosed that the illumination source 610 is a laser diode).
Regarding Claim 14, Akkaya teaches the limitations of claim 11 as detailed above.
Akkaya further teaches the irradiation range controlling device (Figures 6A and 6B; Mechanically Actuatable Lens 605 and Mechanical Stopping Elements 655a and 655b) comprises a tunable lens (Figures 6A and 6B; Mechanically Actuatable Lens 605) and a position controlling device (see Figures 6A and 6B and Paragraph [0056]; wherein it is disclosed that the mechanically actuatable lens 605 is moved at predetermined distance from the mechanical stopping elements 655a and 655b and that the one or more mechanical stopping elements 655a and 655b are configured to restrict at least one of a position of the tunable lens (see Figures 6A and 6B and Paragraph [0056]; wherein it is disclosed that the mechanically actuatable lens 605 is moved at predetermined distance from the mechanical stopping elements 655a and 655b and that the one or more mechanical stopping elements 655a and 655b are configured to restrict movement of mechanically actuatable lens 605 at a predetermined distance from illumination source 610) and a position of the light source (Due to the fact that the claim language utilizes the term “at least one of” the examiner has moved forward with the interpretation of “the position controlling device is adapted to control the position of the tunable lens”).

Allowable Subject Matter
Claims 3, 5-10, 13 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding Claims 3 and 13, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious the irradiation range controlling device comprises a plurality of tunable lenses, the plurality of tunable lenses are sequentially disposed on the transmission path of the light beam from the light source, and each of the plurality of tunable lenses has tunable refracting power. 

Regarding Claims 5 and 15, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious the irradiation range controlling device comprises a light collimating element and a tunable aperture stop, the tunable aperture stop is disposed on the transmission path of the light beam from the light source, the light collimating element is disposed on a transmission path of the light beam from the tunable aperture stop, and the tunable aperture stop has a tunable aperture.
These limitations, in combination with the limitations of claims 1 and 11, would render the claims non-obvious over the prior art of record if rewritten.
Regarding Claim 6, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious the irradiation range controlling device comprises a light collimating element, an aperture stop with a fixed aperture, and a position controlling device, the aperture stop is disposed on the transmission path of the light beam from the light source, the light collimating element is disposed on a transmission path of the light beam from the aperture stop, and the position controlling device is adapted to control a position of the aperture stop.
These limitations, in combination with the limitations of claim 1, would render the claims non-obvious over the prior art of record if rewritten.
Regarding Claim 16, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious the irradiation range controlling device comprises a light collimating element, an aperture stop with a fixed aperture, and 
These limitations, in combination with the limitations of claim 11, would render the claims non-obvious over the prior art of record if rewritten.
Regarding Claims 7 and 17, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious the diffractive optical element includes a first region and a second region surrounding the first region, a diffraction pattern generated on a target by the light beam illuminating the first region is a first diffraction pattern, and a diffraction pattern generated on the target by the light beam illuminating the second region is a second diffraction pattern, wherein under a first mode of the structured light projector, the region illuminated by the light beam from the irradiation range controlling device is consisted of the first region, and the first diffraction pattern is generated on the target; and under a second mode of the structured light projector, the region illuminated by the light beam from the irradiation range controlling device is consisted of the first region and the second region, and both of the first diffraction pattern and the second diffraction pattern are generated on the target.
These limitations, in combination with the limitations of claims 1 and 11, would render the claims non-obvious over the prior art of record if rewritten.
Dependent claims 8-10 and 18-20 would likewise be non-obvious over the prior art of record by virtue of their dependency upon claims 7 and 17.
Inquiry
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Grunnet-Jepsen (US 2019/0041736) teaches a camera platform including a LED pattern projector.
Bardagjy (US 2020/0259982) teaches a depth camera assembly for determining depth information of object(s) in the local area based on the captured image(s).
Bardagjy (US 2019/0049720) teaches an imaging device that captures image(s) of at least a portion of a structured light pattern reflected from object(s) in a local area and a controller that determines depth information for the object(s) based on the captured image.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648.  The examiner can normally be reached on Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882